Carpenter, J., (dissenting.)
The defect in the service was of such a character that the debtor could only take advantage of it by a plea in abatement. By pleading to the merits he waived all objections to the service. The service therefore as to him must be regarded as perfectly good. ' I think this objection is not now open to the garnishee. Ordinarily he can defend, as to the merits, only by showing that he was not indebted to the debtor and did not have in his hands his goods and effects. There are also certain technical defences which he may make by showing that the creditor has omitted any step required by law. Under this head he may doubtless, show that no copy was left with him and that therefore there was no attachment. In this case a copy -was left with him, apparently regular, which primá facia operated as an attachment. The question now is whether he may take advantage of a latent defect in the service. I *251regard the garnishee as having no interest in the matter. The attachment does not affect his property; it only affects the debt due from him, or the effects of the debtor in his hands. If the attachment was good, as I think it was, as between the attaching creditor and the debtor, the garnishee has no occasion, and is in no position, to interpose a technical objection.
In this opinion Granger, J., concurred.